Title: To George Washington from Clement Biddle, 17 August 1788
From: Biddle, Clement
To: Washington, George



Dr General
Philadelphia Aug. 17 1788

By last post, I forwarded a Letter from Mrs Morris which Came with a pair of Stays. The stays I put in charge of Capt. Ellwood who promised great Care of them, inclosed is the Bill of loading of sundry Articles by said Captain of which a Certificate was delivered him to save the Duties. the Invoice & of Course the Account Current lays open for want of Mr Hare’s bill for the Porter which have not yet got, the rest paid & the Accounts shall be made up by next Post. I also forwarded a Letter from Thomas Smith Esqr. of Carlisle which Came to my hands with Fifty Pounds Cash which is to your Credit.
Your favour of the 10th came to hand just as Capt. Ellwood was fully loaden & geting under sail therefore could not ship the Barly. The last sent I had from Mr Reuben Haines for the purpose of seed & relied on him that it was good. the next I will try from another Brewer.
If a direct Conveyance from Newport offered you could get the best spring Barley from thence. the best Winter Barley here. I am not able to inform the prices as I have been some days confined by indispotion but am better. Barley has yielded good Crops & must be cheap I am told, but the new Barley is not yet

threshed or price fixed—it will by Capt. Ellwoods next Trip. I am with great respect Your Excellency’s Mo. obedt & very hum. Servt

Clement Biddle

